955 F.2d 49
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Leonard (NMI) RIVERA, Plaintiff-Appellant,v.CENTRAL INTELLIGENCE AGENCY, Defendant-Appellee.
No. 91-3280.
United States Court of Appeals, Tenth Circuit.
Feb. 14, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Leonard Rivera filed a complaint in the district court alleging he furnished the CIA ideas for the manufacture of "Music Television, An Uzi, Cookie Crisp Cereal, Pert Shampoo and Conditioner," but the CIA paid him no royalties for those ideas.   He did not assert, however, that he had a contract with the CIA or that the defendant agreed to pay him for his ideas.   The district court dismissed the suit as frivolous.   We AFFIRM.   Neitzke v. Williams, 490 U.S. 319 (1989).



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3